Exhibit 10.5

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of March 29,
2006 between CuraGen Corporation, a corporation organized under the laws of the
State of Delaware, with its principal place of business at 322 East Main Street,
Branford, Connecticut (the “Company”), and Frank M. Armstrong, MD (“Executive”).

WHEREAS, the Executive desires to be employed by the Company, subject to the
terms and conditions of this Agreement; and the Company desires to retain the
Executive’s services, subject to the terms and conditions of this Agreement;

THEREFORE, the Company and the Executive, intending to be legally bound, hereby
agree as follows:

1. Employment; Duties and Responsibilities

A) The Company shall employ the Executive, and the Executive shall serve the
Company, as President and Chief Executive Officer, with such duties and
responsibilities as may be assigned to the Executive by the Board of Directors
of the Company (“BOD”) and are typically associated with a position of that
nature.

B) The Executive shall devote his best efforts and all of his business time to
the performance of his duties under this Agreement and shall perform them
faithfully, diligently and competently in a manner consistent with the policies
and goals of the Company as determined from time to time by the BOD.

C) The Executive shall report to the BOD of the Company.

D) The Executive shall not engage in any activities outside the scope of his
employment that would detract from, or interfere with, the fulfillment of his
responsibilities or duties under this Agreement.

E) The Executive shall not serve as a director (or the equivalent position) of
any company or entity other than the Company and shall not render services of a
business, professional or commercial nature to any other person or firm, except
for not-for-profit entities, without prior written consent of the BOD. Such
consent shall not be unreasonably withheld.



--------------------------------------------------------------------------------

F) The Executive shall not receive fees or other remuneration for work performed
either within or outside the scope of his employment without prior written
consent of the BOD. Such consent shall not be unreasonably withheld.

2. Commencement and Term of Employment

The Executive’s employment by the Company under this Agreement shall commence on
March 24, 2006 (the “Commencement Date”). The Executive is employed on an
at-will basis, and, subject to the provisions of Section 10, either the
Executive or the Company may terminate the employment relationship at any time
for any reason.

3. Compensation

As full compensation for all services rendered by the Executive to the Company
under this Agreement, the Company shall pay the Executive the compensation set
forth in Schedule A attached and incorporated into this Agreement. This schedule
may be amended from time to time in writing by the Company and the Executive. In
addition, the Company shall pay the Executive certain compensation as sign-on
payments as set forth in Schedule B attached and incorporated into this
Agreement.

4. Fringe Benefits and Vacation

A) Fringe Benefits. The Executive will be entitled to participate in employee
benefit plans which the Company provides or may establish for the benefit of its
senior executives generally (for example, group life, disability, medical,
dental and other insurance, retirement pension, profit-sharing and similar
plans) (collectively, the “Fringe Benefits”). Eligibility to participate in the
Fringe Benefits and receive benefits thereunder is subject to the plan documents
governing such Fringe Benefits. Nothing contained herein shall require the
Company to establish



--------------------------------------------------------------------------------

or maintain any Fringe Benefits, and such Fringe Benefits may be modified from
time to time. In addition, while the Executive remains employed by the Company,
the Executive shall receive up to $10,000 for reimbursement of reasonable
expenses associated with personal financial and tax planning, payable no later
than 2 1/2 months following the end of the year in which the expenses are
incurred, and provided that the Executive must submit appropriate documentation
regarding the expenses to be eligible for such reimbursement.

B) Vacation. The Executive shall be entitled to accrue on an annual basis up to
25 paid vacation days in accordance with the Company’s policies as in effect
from time to time. All vacation days will be taken at times mutually agreed by
the Executive and the Company and will be subject to the business needs of the
Company.

C) Directors’ and Officers’ Insurance. The Executive shall be covered under the
Company’s directors’ and officers’ insurance coverage to the same extent as any
other director or officer of the Company.

5. Expenses

The Company shall reimburse the Executive for all reasonable and necessary
expenses incurred by him in connection with the performance of his services for
the Company in accordance with the Company’s policies, upon submission of
appropriate expense reports and documentation in accordance with the Company’s
policies and procedures.

6. Disability or Death

A) If, as the result of any physical or mental disability, the Executive shall
have failed or is unable to perform his duties for a period of ninety
(90) consecutive days, the Company may, by notice to the Executive, terminate
his employment under this Agreement as of



--------------------------------------------------------------------------------

the date of the notice without any further payment or the furnishing of any
benefit by the Company under this Agreement (other than accrued and unpaid base
salary and expenses and benefits which have accrued pursuant to any plan or by
law).

B) The term of the Executive’s employment under this Agreement shall terminate
upon his death without any further payment or the furnishing of any benefit by
the Company under this Agreement, other than accrued and unpaid base salary and
commission and expenses and benefits which have accrued pursuant to any plan or
by law. This provision shall not be read to change the terms of any other
agreement between the Executive and the Company, including any stock option
plans, which shall be governed by their respective terms.

7. Patents, Copyrights and Intellectual Property

A) The Executive shall promptly disclose to the Company all Inventions.
Inventions shall mean, for purposes of this paragraph, inventions, discoveries,
developments, methods and processes (whether or not patentable or copyrightable
or constituting trade secrets) conceived, made or discovered by the Executive
(whether alone or with others) while employed by the Company that relate,
directly or indirectly, to the past, present, or future business activities,
research, product design or development, personnel, and business opportunities
of the Company, or result from tasks assigned to the Executive by the Company or
done by the Executive for or on behalf of the Company. The Executive hereby
assigns and agrees to assign to the Company (or as otherwise directed by the
Company) his full right, title and interest in and to all Inventions. The
Executive agrees to execute any and all applications for domestic and foreign
patents, copyrights or other proprietary rights and to do such other acts
(including, among others, the execution and delivery of instruments of further
assurance or confirmation) requested by the Company to assign the Inventions to
the Company and to permit the Company to file, obtain and enforce any patents,
copyrights or other proprietary rights in the Inventions. The Executive



--------------------------------------------------------------------------------

agrees to make and maintain adequate and current records of all Inventions, in
the form of notes, sketches, drawings, or reports relating thereto, which
records shall be and remain the property of and available to the Company at all
times.

8. Proprietary and Trade Secret Information

A) The Executive agrees that he will keep confidential and will not make any
unauthorized use or disclosure, or use for his own benefit or the benefit of
others, during or subsequent to his employment of any research, development,
engineering and manufacturing data, plans, designs, formulae, processes,
specifications, techniques, trade secrets, financial information, customer or
supplier lists or other information that becomes known to him as a result of his
employment with the Company which is the property of the Company or any of its
clients, customers, consultants, licensors, licensees, or affiliates, provided
nothing herein shall be construed to prevent the Executive from using his
general knowledge and skill after termination of his employment whether acquired
prior to or during his employment by the Company.

B) Proprietary information subject to paragraph 8(A) does not include
information that: (i) is or later becomes available to the public through no
breach of this Agreement by the Executive; (ii) is obtained by the Executive
from a third party who had the legal right to disclose the information to the
Executive; or (iii) is required to be disclosed by law, government regulation,
or court order.

C) The Executive is not expected to and is expressly forbidden from disclosing
to the Company a trade secret or confidential or proprietary information from a
former employer.

D) Upon leaving the employment of the Company, the Executive will not remove
from the Company premises, either directly or indirectly, any drawings,
writings, prints, any documents or anything containing, embodying, or disclosing
any confidential or proprietary information or any of the Company’s trade
secrets unless express written permission is given by



--------------------------------------------------------------------------------

the BOD. Upon termination of his employment, the Executive shall return to the
Company any and all documents and materials that are the property of the Company
or its customers, licensees, licensors or affiliates or which contain
information that is the property of the Company.

9. Covenant Not to Compete

A) While in the employ of the Company and for a period of one year or the
maximum period permitted by applicable law (whichever is shorter) following
termination of his employment with the Company, the Executive shall not, without
the approval of the Company, alone or as a partner, officer, director,
consultant, employee, stockholder or otherwise, engage in any employment,
consulting or business activity or occupation that is or is intended to be
directly competitive with 454 Life Sciences Corporation or with Velafermin, any
HDAC product for oncology, or any approved product of the Company or of any
subsidiary which is being marketed and/or sold at the time of termination;
provided, however, that the holding by the Executive of any investment in any
security shall not be deemed to be a violation of this section if such
investment does not constitute over one percent (1%) of the outstanding issue of
such security. The restriction shall run for a period of one year after said
termination, and if there shall be any violation hereof during said period, then
for a period of one year after cessation of such violation.

B) While in the employ of the Company, the Executive shall promptly notify the
Company if the Executive, alone or as a partner, officer, director, consultant,
employee, stockholder or otherwise, engages in any employment, consulting or
business activity or occupation outside his employment by the Company.

C) The Executive shall not, directly or indirectly, either during the term of
the Executive’s employment under this Agreement or for a period of one (1) year
thereafter, solicit or attempt to solicit, directly or indirectly, the services
of any person who was a full-time



--------------------------------------------------------------------------------

employee of the Company, its subsidiaries, divisions or affiliates, or solicit
or attempt to solicit the business of any person who was a client or customer of
the Company, its subsidiaries, divisions or affiliates, in each case at any time
during the last year of the term of the Executive’s employment under this
Agreement. The Executive shall not, directly or indirectly, either during the
term of the Executive’s employment under this Agreement or for a period of one
(1) year thereafter, employ or attempt to employ, directly or indirectly, the
services of any person who was a full-time employee of the Company, its
subsidiaries, divisions or affiliates, or solicit the business of any person who
was a client or customer of the Company, its subsidiaries, divisions or
affiliates, in each case at any time during the last year of the term of the
Executive’s employment under this Agreement. For purposes of this Agreement, the
term “person” shall include natural persons, corporations, business trusts,
associations, sole proprietorships, unincorporated organizations, partnerships,
joint ventures and governments or any agencies, instrumentalities or political
subdivisions thereof.

D) The Executive acknowledges and agrees that the covenants in this section are
necessary for the protection of the legitimate business interests of the Company
and that the covenants are reasonable in all respects. The Executive further
acknowledges and agrees that, if his employment by the Company is terminated,
his experience and capabilities are such that he is both qualified and willing
to seek and obtain employment involving business activities which will not
violate any covenant on his part to be observed hereunder and that a court
decree enjoining any such violation will not prevent him from earning a
reasonable livelihood.

E) Just compensation for the duties under this paragraph is included in the
salary and benefits provided herein.

G) If the Executive is terminated as a result of a Change of Control, as defined
in this Agreement, this Section, titled “Covenant Not to Compete,” shall not be
applicable.



--------------------------------------------------------------------------------

10. Termination

A) The Company shall have the right to terminate this Agreement and the
Executive’s employment with the Company at any time for any reason, including
for Performance Reasons or Cause (both terms as defined herein). For purposes of
this Agreement, the term “Performance Reasons” shall mean termination of the
Executive’s employment upon the assessment of the Board of Directors, or a
Committee of the BOD, that the Executive has failed to satisfactorily perform
the essential functions of the Executive’s position. Such a determination shall
be made using acceptable business practices and sound management principles and
shall not be made in bad faith or arbitrarily.

B) For purposes of this Agreement, the term “Cause” shall mean the Executive’s
willfully engaging in conduct demonstrably and materially injurious to the
Company, monetarily or otherwise, provided that the Executive receives a copy of
a resolution duly adopted by the unanimous affirmative vote of the membership of
the BOD, excluding the Executive, at a meeting of the BOD called and held for
such purpose after the Executive has been given reasonable notice of such
meeting and has been given an opportunity, together with his counsel, to be
heard by the BOD, finding that in the good faith opinion of the BOD the
Executive was guilty of the conduct set forth and specifying the particulars
thereof in detail.

C) The Executive’s act, or failure to act, shall be deemed “willful” if the
Executive was not acting in good faith or acting without reasonable belief that
the Executive’s action or omission was in the best interests of the Company. Any
act or failure to act based on authority given pursuant to a resolution duly
adopted by the Board of the Company, or based upon the advice of counsel for the
Company shall be conclusively presumed to have been done by the Executive in
good faith and in the best interests of the Company.



--------------------------------------------------------------------------------

11. Change of Control

(A) “Change in Control” shall mean the occurrence of any one of the following
events with respect to the Company, but only to the extent each of the following
is interpreted in a manner consistent with the meaning of “a change in the
ownership or effective control of the corporation, or in the ownership of a
substantial portion of the assets of the corporation” under Section 409A of
Internal Revenue Code, as amended, (the “Code Section 409A”) and any successor
statute, regulation and guidance thereto, and limited to the extent necessary so
that it will not cause adverse tax consequences with respect to Code
Section 409A:

(i) such time as the majority of the members of the BOD is replaced during any
12-month period (commencing no earlier than the Commencement Date) by directors
whose appointment or election is not endorsed by a majority of the members of
the BOD prior to the date of appointment or election;

(ii) the acquisition by any “Person” (as such term is defined in Section 3(a)(9)
of the Securities Exchange Act of 1934 (the “Exchange Act”) and as used in
Section 13(d)(3) and 14(d)(2) of the Exchange Act) of the beneficial ownership
of any capital stock of the Company if, after such acquisition, such person
beneficially owns (within the meaning of Rule 13d-3 under the Exchange Act) more
than 50% of the combined voting power of the Company’s then outstanding
securities eligible to vote for the election of the BOD (the “Company Voting
Securities”); provided, however, that the event described in this paragraph
(ii) shall not be deemed to be a Change in Control by virtue of any of the
following: (a) an acquisition by the Company or any subsidiary of the Company;
(b) an acquisition by any employee benefit plan sponsored or maintained by the
Company or subsidiary of the Company; (c) an acquisition by any underwriter
temporarily holding securities pursuant to an offering of such securities; or
(d) an acquisition by any Person who, prior to such acquisition, already owned
more than 50% of the Company Voting Securities;



--------------------------------------------------------------------------------

(iii) the consummation of a merger, consolidation, statutory share exchange, a
sale or other disposition of all or substantially all of the assets of the
Company or similar form of corporate transaction involving the Company (a
“Business Combination”), unless immediately following such Business Combination
at least 50% of the total voting power of (x) the corporation resulting from
such Business Combination (the “Surviving Corporation”), or (y) if applicable,
the ultimate parent corporation that directly or indirectly has beneficial
ownership of 100% of the voting securities eligible to elect directors of the
Surviving Corporation, is represented by Company Voting Securities that were
outstanding immediately prior to such Business Combination (or, if applicable,
shares into which such Company Voting Securities were converted pursuant to such
Business Combination); or

(iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company, but only if such approval is in connection with one
of the events described in Section 11(A)(i)-(iii) above.

(B) Notwithstanding the foregoing, a Change in Control of the Company shall not
be deemed to occur solely because any Person acquires beneficial ownership of
more than 50% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding.

12. Benefits Upon Termination

A) If the Executive is terminated for Cause, the Company shall not be obligated
to make any further payment to the Executive (other than accrued and unpaid base
salary and expenses to the date of termination), or continue to provide any
benefit (other than benefits which have accrued pursuant to any plan or by law)
to the Executive under this Agreement. Accrued and unpaid base salary, expenses,
and benefits which have accrued pursuant to any plan or by law are hereinafter
referred to as “Accrued Obligations”.



--------------------------------------------------------------------------------

B) If the Executive is terminated for Performance Reasons, then, in addition to
the Accrued Obligations, Executive shall be entitled to: (i) salary continuation
at the salary the Executive was receiving at the time of termination for a
period of six (6) months following termination; and (ii) upon timely election of
COBRA continuation coverage, the Executive’s continued participation in any
employee health and welfare benefit plan to which the Executive was a
participant prior to his termination, with the Company premiums paid at the same
percentage as when the Executive had participated as an employee, for up to six
(6) months following termination; provided, that the Company’s obligation to
continue the Executive’s participation in any employee health and welfare
benefit plan shall cease as of the date that the Executive becomes eligible to
participate in a similar benefit from another source.

C) If the Executive is terminated by the Company for any reason other than for
Cause, Performance Reasons, his retirement, Disability or his death, then, in
addition to the Accrued Obligations, Executive shall be entitled to: (i) salary
continuation at the salary the Executive was receiving at the time of
termination for a period of twelve (12) months following termination; and
(ii) upon timely election of COBRA continuation coverage, the Executive’s
continued participation in any employee health and welfare benefit plan to which
the Executive was a participant prior to his termination, with the Company
premiums paid at the same percentage as when the Executive had participated as
an employee, for up to twelve (12) months following termination; provided, that
the Company’s obligation to continue the Executive’s participation in any
employee health and welfare benefit plan shall cease as of the date that the
Executive becomes eligible to participate in a similar benefit from another
source.

D) If the Executive is terminated by the Company within twelve (12) months of a
Change of Control as defined in this Agreement for reasons other than Cause,
Disability, or his death, then, in addition to the payments set forth in
paragraphs B and C, as applicable, the



--------------------------------------------------------------------------------

Executive shall be entitled to (i) salary continuation at the salary the
Executive was receiving at the time of termination for an additional period of
twelve (12) months following the conclusion of the payment period under the
applicable paragraph above; and (ii) upon timely election of COBRA continuation
coverage, the Executive’s continued participation in any employee health and
welfare benefit plan to which the Executive was a participant prior to his
termination, with the Company premiums paid at the same percentage as when the
Executive had participated as an employee, for up to twelve (12) months
following the conclusion of the coverage period set forth in the applicable
paragraph above; provided that, if COBRA continuation coverage is otherwise
earlier terminated under applicable law, then, in lieu of coverage, the Company
will pay its share of the monthly Company premium in effect prior to the
termination of COBRA continuation coverage directly to the Executive each month
for the remainder of the relevant period.

E) If the Executive terminates his employment for a “Good Reason,” the Executive
shall be entitled to the same benefits as provided in paragraphs C and D of this
section. Termination by the Executive of his employment for “Good Reason” shall
mean termination based on:

(i) subsequent to a Change in Control of the Company, and without the
Executive’s express written consent, any material reduction in Executive’s
duties or responsibilities compared to those prior to a Change in Control, or a
change in the Executive’s reporting responsibilities, titles or offices as in
effect immediately prior to a Change in Control, or any removal of the Executive
from, or any failure to re-elect the Executive, to any of his previously held
positions with the Company, except in connection with the termination of the
Executive’s employment for Cause, Disability or Retirement or as a result of the
Executive’s death or by the Executive other than for Good Reason;



--------------------------------------------------------------------------------

(ii) subsequent to a Change in Control of the Company, a reduction by the
Company in the Executive’s base salary as in effect on the date hereof or as the
same may be increased from time to time;

(iii) subsequent to a Change in Control of the Company, a failure by the Company
to continue any bonus plans in which the Executive is presently entitled to
participate (the “Bonus Plans”) as the same may be modified from time to time
but substantially in the form currently in effect, or a failure by the Company
to continue the Executive as a participant in the Bonus Plans on at least the
same basis as the Executive presently participates in accordance with the Bonus
Plans;

(iv) subsequent to a Change in Control of the Company and without the
Executive’s express written consent, the Company’s requiring the Executive to be
based anywhere other than within fifty (50) miles of the Executive’s present
office location, except for required travel on the Company’s business to an
extent substantially consistent with the Executive’s present business travel
obligations;

(v) subsequent to a Change in Control of the Company, the failure by the Company
to continue in effect any benefit or compensation plan, stock ownership plan,
stock purchase plan, stock option plan, life insurance plan, health-and-accident
plan or disability plan in which the Executive is participating at the time of a
Change in Control of the Company (or plans providing the Executive with
substantially similar benefits), the taking of any action by the Company which
would adversely affect the Executive’s participation in or materially reduce the
Executive’s benefits under any of such plans or deprive the Executive of any
material fringe benefit enjoyed by the Executive at the time of the Change in
Control, or the failure by the Company to provide the Executive with the number
of paid vacation days to which the Executive is then entitled in accordance with
the Company’s normal vacation policy in effect on the date hereof; or



--------------------------------------------------------------------------------

(vi) subsequent to a Change in Control of the Company, any purported termination
of the Executive’s employment which is not effected pursuant to the terms of
this Agreement. No such purported termination shall be effective.

F) Upon a Change of Control, notwithstanding any other agreement, all stock,
restricted stock, stock options or restricted stock options of the Executive
shall become fully vested to 100%.

G) All payments and benefits set forth in Sections 12(B)-(F) are contingent upon
the Executive’s execution of a separation agreement that is in a form acceptable
to the Company and contains a full waiver and release of claims against the
Company within twenty-one (21) days of the date such separation agreement is
provided to the Executive.

H) Notwithstanding any other provision with respect to the timing of payments
under Sections 12(A)-(E), as applicable, if, at the time of the Executive’s
termination, the Executive is deemed to be a “specified employee” (within the
meaning of Code Section 409A, and any successor statute, regulation and guidance
thereto) of the Company, then only to the extent necessary to comply with the
requirements of Code Section 409A, any payments to which the Executive may
become entitled under Sections 12(A)-(E), as applicable, will be withheld until
the first business day of the seventh month following the termination of the
Executive’s employment, at which time the Executive shall be paid an aggregate
amount equal to six months of payments otherwise due to the Executive under the
terms of Sections 12(A)-(E), as applicable. After the first business day of the
seventh month following the termination of the Executive’s employment and
continuing each month thereafter, the Executive shall be paid the regular
monthly payments otherwise due to the Executive in accordance with the terms of



--------------------------------------------------------------------------------

Sections 12(A)-(E), as applicable. In addition, in the event that the Company is
obligated to make cash payments directly to the Executive in lieu of COBRA
continuation coverage pursuant to the terms of Section 12(D) or (E), then, to
the extent necessary to comply with the requirements of Code Section 409A, such
cash payments will be withheld, if applicable, in the same manner as described
above in this paragraph.

13. Arbitration

A) Any dispute under this Agreement, including any dispute as to cause or good
reason for termination, shall be submitted to binding arbitration subject to the
rules of the American Arbitration Association. EACH OF THE PARTIES IRREVOCABLY
AND UNCONDITIONALLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY SUCH ACTIONS,
SUIT OR PROCEEDING. The Company shall bear all costs associated with the
Arbitration, including filing fees and any stipend for the arbitrator. The
Company and the Executive shall each bear its own attorneys’ fees. However, if
the Executive prevails in a challenge to the Company’s determination for cause,
the Executive shall be entitled to be reimbursed for all attorney fees.

B) Nothing in this section shall be read to preclude the Company seeking
injunctive relief for the Executive’s breach of Section 8, Proprietary and Trade
Secret Information or Section 9, Covenant Not to Compete.

14. Injunctive Relief

A) The Executive acknowledges that the services rendered by him under this
Agreement are of a special, unique and extraordinary character and, in
connection with such services, he will have access to confidential information
concerning the Company’s business. By reason of this access to confidential
information, the Executive consents and agrees that if he violates any of the
provisions of this Agreement with respect to Proprietary and Trade Secret



--------------------------------------------------------------------------------

Information or the Covenant Not to Compete, the Company would sustain
irreparable harm and, therefore, in addition to any other remedies which the
Company may have under this Agreement or otherwise, the Company shall be
entitled to an injunction to be issued by any court of competent jurisdiction
restraining the Executive from committing or continuing to commit any such
violation of this Agreement.

15. Miscellaneous

A) This Agreement shall be governed by and construed in accordance with the laws
of the State of Connecticut, applicable to agreements made and to be performed
in Connecticut, and shall be construed without regard to any presumption or
other rule requiring construction against the party causing the Agreement to be
drafted.

B) This Agreement contains a complete statement of all the arrangements between
the Company and the Executive with respect to its subject matter, supersedes all
previous agreements, written or oral, among them relating to its subject matter
and cannot be modified, amended or terminated orally. Amendments may be made to
this Agreement at any time if mutually agreed upon in writing.

C) Any amendment, notice or other communication under this Agreement shall be in
writing and shall be considered given when received and shall be delivered
personally or mailed by Certified Mail, Return Receipt Requested, to the parties
at their respective addresses set forth in this Agreement, or at such other
address as a party may specify by written notice to the other.

D) The failure of a party to insist upon strict adherence to any term of this
Agreement on any occasion shall not be considered a waiver or deprive that party
of the right thereafter to insist upon strict adherence to that term or any
other term of this Agreement. Any waiver must be in writing.



--------------------------------------------------------------------------------

E) Each of the parties irrevocably submits to the exclusive jurisdiction of any
court of the State of Connecticut or the Federal District Court of Connecticut
over any action, suit or proceeding relating to or arising out of this Agreement
and the transactions contemplated hereby. Each party hereby irrevocably waives
any objections, including, without limitation, any objection to the laying of
venue or based on the grounds of forum non conveniens which such party may now
or hereafter have to the bringing of any such actions, suit or proceeding in any
such court and irrevocably agrees that process in any such actions, suit or
proceeding may be served upon that party personally or by Certified or
Registered Mail, Return Receipt Requested.

F) The invalidity or unenforceability of any term or provision of this Agreement
shall not affect the validity or enforceability of the remaining terms or
provisions of this Agreement which shall remain in full force and effect and any
such invalid or unenforceable term or provision shall be given full effect as is
legally permissible. If any term or provision of this Agreement is invalid or
unenforceable in one jurisdiction, it shall not affect the validity or
enforceability of that term or provision in any other jurisdiction.

G) This Agreement is not assignable by either party except that it shall inure
to the benefit of and be binding upon any successor to the Company by merger or
consolidation or the acquisition of all or substantially all of the Company’s
assets, provided such successor assumes all of the obligations of the Company,
and shall inure to the benefit of the heirs and legal representatives of the
Executive.

H) The Executive hereby acknowledges and agrees that the Company makes no
representations or warranties regarding the tax treatment or tax consequences of
any compensation, benefits or other payments under the Agreement, including,
without limitation, by operation of Code Section 409A, or any successor statute,
regulation and guidance thereto.



--------------------------------------------------------------------------------

I) The Company and the Executive agree that they will negotiate in good faith
and jointly execute an amendment to modify this Agreement to the extent
necessary to comply with the requirements of Code Section 409A, or any successor
statute, regulation and guidance thereto; provided that no such amendment shall
increase the total financial obligation of the Company under this Agreement.

 

By:   LOGO [g56158image003.jpg]   3/30/06     By:  

 

      Patrick J. Zenner   Date       Frank M. Armstrong, MD     Date   Interim
CEO and Chairman               CuraGen Corporation               322 East Main
Street               Branford, CT 06511            



--------------------------------------------------------------------------------

SCHEDULE A

Annual Compensation

The Executive shall receive the following compensation for services on an annual
basis:

1) The Executive’s base salary shall be $490,000 per year, payable in bi-weekly
installments, subject to change by the BOD, which shall review the salary on an
annual basis.

2) The Executive shall be eligible to receive performance-based bonuses based on
the attainment of goals set by the BOD. The Executive’s bonus shall be 50% of
base salary at target, and may be increased up to 100% of base salary for
above-plan performance.

3) The Executive shall be eligible to participate in the annual equity grant
program specified in the Company’s Executive Incentive Plan (EIP).



--------------------------------------------------------------------------------

SCHEDULE B

Sign-On Payments

1. Sign-on bonus. The Executive will receive a sign-on bonus in the amount of
$175,000, payable on the first regular payroll date following commencement of
employment. In the event the Executive voluntarily terminates his employment or
if his employment is terminated by the Company for Cause during the twelve-month
period following the commencement of the Executive’s employment, the Executive
will be required to repay the sign-on bonus to the Company in full within twelve
(12) months of the Executive’s employment termination. Termination of employment
for Good Reason or the Executive’s death shall be deemed an involuntary
termination. To the extent the sign-on bonus is deemed to be taxable
compensation to you, the Company will make a “gross up” payment to you in order
to pay for income tax imposed on you in connection with the sign-on bonus.

2. Equity grants. Effective as of Commencement Date, the Company will grant the
Executive the following:

(i) a stock option for 500,000 shares of common stock of the Company (the
“CuraGen Option”), with an exercise price set at the stock price at the close of
business on the date of grant, which option shall vest as to 25% of the
underlying shares on the first anniversary of the date of grant, and as to 6.25%
of the underlying shares at the end of each quarter following the first
anniversary of the date of grant until fully vested. The CuraGen Option will be
subject to the terms, definitions and provisions of the Company’s 1997 Employee,
Director and Consultant Stock Plan, and the stock option agreement under which
the CuraGen Option is granted.

(ii) a stock option for 100,000 shares of common stock of 454 Life Sciences
Corporation (the “454 Option”), with an exercise price set at fair market value
on the date



--------------------------------------------------------------------------------

of grant, which option shall vest as to 50% on the first anniversary of the date
of grant, and 50% on the second anniversary of the date of grant. The 454 Option
will be subject to the terms, definitions and provisions of the 454 Life
Sciences Corporation’s 2000 Employee, Director and Consultant Stock Plan, and
the stock option agreement under which the 454 Option is granted.

(iii) 300,000 restricted shares of common stock of the Company, under which
100,000 shares shall be vested on the first anniversary of the date of grant,
and with respect to the remaining 200,000 shares, the Company’s repurchase
rights shall lapse as follows:

(A) with respect to 100,000 shares, on the earlier of (I) the second anniversary
of the date of grant, or (II) the date when the Company’s common stock has been
at least $7.00 per share for at least 90 consecutive days; and

(B) with respect to the remaining 100,000 shares, on the earlier of (I) the
third anniversary of the date of grant, or (II) the date when the Company’s
common stock has been at least $11.00 per share for at least 90 consecutive
days.

The restricted stock grant will be subject to the terms, definitions and
provisions of the Company’s 1997 Employee, Director and Consultant Stock Plan,
and the restricted stock agreement under which the restricted stock is granted.

3. Relocation payments. The Executive will be reimbursed for out-of-pocket
expenses reasonably and necessarily incurred by the Executive in connection with
one-time moving and transportation cost associated with the relocation of the
Executive’s family and household goods to the Branford metropolitan area,
provided such relocation is effected within 24 months of the Commencement Date
and provided that the Executive is an employee of the Company at the time the
relocation payments are incurred by the Executive.